NO








NO. 12-10-00126-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
                                                                             '     
 
EX
PARTE DENNIS ROGERS ,                     '     ORIGINAL PROCEEDING
RELATOR
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            This
is an appeal from an order denying Appellant’s motion for a pretrial bond
reduction.  The State has filed a motion to dismiss the appeal.  In its motion,
the State informs this court that Appellant was convicted by a jury of the
underlying criminal charge in this case and assessed a sentence of ninety-nine
years of imprisonment.  Because of the length of this sentence, Appellant may
not be released on bail pending appeal.  See Tex. Code Crim. Proc. Ann. art. 44.04(b) (Vernon 2006).   The
State also points out that Appellant’s pretrial bond is no longer in effect
since the date of his conviction.  Accordingly, the State concludes that this
appeal is moot.  See Smith v. State, 848 S.W.2d 891, 893 (Tex.
App.–Houston [14th Dist.] 1993, pet. ref’d) (issue of bail set on complaint is
moot after appellant is convicted). We agree, and counsel for Appellant has
informed this court that Appellant does not contest the motion.  Accordingly,
the appeal is dismissed.
Opinion delivered July 14, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(DO NOT PUBLISH)